DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1, 5-7, 10-17 and 20-26 are pending in the application. Claims 2-4, 8-9 and 18-19 have been cancelled.
Amendments to claims 1, 5, 7 and 20-21, and new claims 25-26, filed on 1/18/2022, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “of the liner elastic bodies” in line 19, which is unclear.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 5-7, 10-17 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2014/0171895) in view of Zink et al. (US 2013/0306226 A1).

Regarding claims 1, 13 and 15, Thomas et al. (“Thomas”) teaches breathable elastic laminates for use in absorbent products (Abstract, [0123] and [0134]).  The laminates comprise a frangible layer such as a tissue paper web (a fiber material as claimed) adhered to at least one elastic layer (an elastic member as claimed), and may further comprise facing layers such as nonwoven webs which serve as exterior surfaces of the laminate (first and second fibrous sheets as claimed). See Abstract, [0027], [0046]-[0047] and [0080]-[0081].  The tissue web can absorb liquids, and the laminate can be breathable and/or liquid pervious ([0045], [0081] and [0123]). 

With regard to the claimed limitation of the composite layer having an uneven surface formed by a shrinkage stress of the elastic member, and the uneven surface forming a plurality of shirring portions in the base fabric, Thomas further teaches that the elastic laminates can be used as containment elastics such as containment flaps 246 or elastic side panels 234, 270 or 272 in an absorbent article, which regions are illustrated in Figs. 5-6 as having shirring portions (see Fig. 5 and [0151], also note [0145]).  Thus, when the elastic laminates are used in the containment elastic regions as shown in Thomas, the first and second facing layers (the first and second fibrous sheets) of the laminate would have uneven surfaces.  In addition, or in the alternative, Thomas teaches that the materials can be attached together in a relaxed state or in 

With regard to liquid diffusibility of the frangible tissue web layer (a fiber material as claimed), Thomas teaches that the tissue web is absorbent and that the laminate itself can be liquid pervious ([0081] and [0123]).  Thus, the frangible tissue web layer (fiber material) of Thomas would have liquid diffusibility as claimed.  

In addition, or in the alternative, the examiner notes that the paper tissue web (fiber material) disclosed by Thomas may comprise similar materials and basis weights as those disclosed in the instant application, and may be made by similar processes (see [0083], [0086] and [0101]). See also pages 25-26 of the instant Specification.  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to expect that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the Examiner expects the frangible paper tissue web (the fiber material) taught by the combination of Thomas to have the claimed properties.

With regard to the claimed limitation “the elastic member is provided over an entire region inside the laminated sheet,” in the examiner’s view, a “region” as claimed would include any region inside the laminated sheet.  Thus, the examiner notes that the prior art meets the claimed limitation.  

Thomas does not explicitly disclose that the elastic member comprises a plurality of linear elastic bodies, that the linear elastic bodies are coated with an adhesive, and an entirety of the linear elastic bodies is press-bonded onto the first fibrous sheet by a flat roll such that a continuous bond is formed between the linear elastic bodies and the first fibrous sheet in a longitudinal direction of the linear elastic bodies, that the shirring portions extend in a direction perpendicular to a longitudinal direction of the linear elastic bodies in a non-tensioned state, that the shirring portions have a uniform shape of protrusions and depressions, and that, when the linear elastic bodies are in the non-tensioned state, a pitch interval between adjacent shirring rows of the shirring portions is between 2 mm and 3 mm.

However, Zink et al. (“Zink”) teaches a laminate for an absorbent article that comprises elastic elements disposed at least partially intermediate two substrates, as well as a method that comprises forming a plurality of rugosities (shirring portions as claimed) in the first substrate by allowing the elastic elements to at least partially contract (Abstract, [0062] and [0065]).  Zink teaches that, in an embodiment, a belt portion may comprise one or more elastic elements, strand or strips ‘306’ ([0109]).  Zink teaches that the elastic elements ‘306’ may be intermittently or continuously adhesively or otherwise joined to the portion of the first substrate ‘302’ and/or to the portion of the second substrate ‘304’ ([0109] and [0100]).  Zink teaches that the wrinkles, buckles, pleats, fold, or rugosities may be oriented along lines that may be roughly transverse or perpendicular to the direction of lateral contraction of the elastic elements ‘306’ (see [0141] at end of page 17).  Zink teaches that suitable rugosity frequencies may range from about 0.1 rugosities per cm to about 50 rugosities per cm, alternatively, about 0.5 rugosities per cm to 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the elastic layer(s) in the base fabric of Thomas with elastic strands or strips that form a plurality of rugosities in the perpendicular direction, having a rugosity frequency of about 0.1 or 1 rugosity per cm to about 10 or 25 rugosities per cm, wherein the elastic strands or strips are continuously adhesively joined to a portion of a first substrate, in order to obtain textured laminates for absorbent articles having improved fit, comfortable feel, an aesthetically pleasing appearance and/or a closer resemblance to clothing or underwear, as taught by Zink ([0195]; also see Abstract, [0062], [0065], [0100], [0109], [0129]-[0132] and [0141]).

Regarding claims 5-6, with regard to the claimed limitation of a hot-melt adhesive, Thomas teaches that the elastic layer may be mono- or multi-layered, and that if desired, the skin layer(s) may contain a softer, lower melting polymer or polymer blend that renders the layer(s) more suitable as heat seal bonding layers for thermally bonding the film to other layers ([0075]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have similarly applied low melting polymer or polymer blend skin layers to the elastic strands in order to similarly render the elastic strands more suitable for thermal heat seal bonding to adjacent layers in the laminate (see [0075] of Thomas, and [0100] of Zink).

Regarding claims 7 and 21, Zink remains as applied above to claim 1, and further teaches that the rugosities may be described by a range of frequencies, amplitudes, and/or surface geometries in one or both of the machine direction and the cross direction in its relaxed 

Regarding claims 10-11, Thomas teaches that the frangible tissue web layer can be subjected to embossing or other means to weaken the layer (Abstract, [0045] and [0086]).

Regarding claims 12 and 14, Thomas teaches that the laminates may be breathable, which is defined as pervious to water vapor and gases, and may be liquid pervious ([0006]) and [0123]).

Regarding claims 16-17 and 23-24, Thomas teaches absorbent products such as diapers, underpants and garments ([0134]).  Similarly, Zink teaches that absorbent articles may refer to pants and/or taped diapers ([0050]).

Regarding claim 20, Zink teaches that the elastic elements ‘306’ may be intermittently or continuously adhesively or otherwise joined to the portion of the first substrate ‘302’ and/or to the portion of the second substrate ‘304’ ([0109] and [0100]).  

Regarding claim 22, the examiner notes that Zink teaches an example that uses a first substrate of about 10 gsm nonwoven material and a second substrate of a 45 gsm nonwoven (Example 1 at [0193]).  Thomas teaches that the frangible layer tissue web (fiber material) can vary from about 10 gsm to about 110 gsm, such as from about 15 gsm to about 40 gsm ([0101]).

Regarding claims 25-26, with respect to the frangible layer, Thomas teaches that, in one embodiment, only one side of the tissue web may be fed through a print-crepe process, and that .


Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 5-7, 10-17 and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osborn, III et al. (US Patent No. 6,059,764 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/
Examiner, Art Unit 1789

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789